Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
To Summarize:
	 The applicant has amended the independent claims to delineate the “monitoring” and “location” information signals and the comparative frequency/rate that these signals are sent. This amendment has overcome the prior art rejections of the previous office action.
	Additionally the dependent claims which detail the specific types of “emergencies”/the triggers for an emergency have been amended to remove the communication loss trigger.
	New claims 21-25 have been added, independent claim 21 is apparatus version of the method and non-transitory computer-readable medium independent claims. 
Allowable Subject Matter
Claims 1-7, and 13-25 are allowed.
The following is an examiner’s statement of reasons for allowance: no prior art was found to anticipate/render obvious the division between the “monitoring” and “location” signals to remote centers and that the period of transmitting the location of the vehicle is less than (i.e. location info is transmitted at a higher frequency/rate) compared to monitoring information.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20210331686 A1; US 20210316742 A1; US 11022977 B2; US 20210116907 A1; US 20210089018 A1; US 10919463 B1; US 20200331484 A1; US 10782685 B1; US 10676099 B2; US 20200139990 A1; US 20190337526 A1; US 20190250620 A1; US 20190196514 A1; US 20190064801 A1; US 20180364705 A1; US 20180088589 A1; CN 106354130 A;
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH MICHAEL DUNNE whose telephone number is (571)270-7392. The examiner can normally be reached Mon-Thurs 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/KENNETH M DUNNE/Examiner, Art Unit 3661                                 

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661